Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
 
Allowable Subject Matter
Claims 1-2,5-8,10-12,15-18 and 20-26 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Arguments with Remarks filed 4/14/2022 have been fully considered and are persuasive.  Therefore, the rejections previously made have been withdrawn, and a new search was conducted.  Upon further search and consideration, the prior art of record hasn’t been found to teach or suggest the independent claims as a whole especially with respect to building a frequency count of descriptor co-occurrences, generating specificity markers for the descriptors, and generating a compatibility score which is based on the co-occurrences and specificity markers.  These specific clarifications in context with the entirety of the claim and its interrelated limitations was not found to be obvious to one of ordinary skill in the art to make any combination of prior art to adequately teach the claimed invention.  Arguments within the Remarks also serve as reasons for allowance.  The dependent claims are also allowed at least in virtue of their dependency from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hosokawa et al. US 11163806 B2 teaches counting the number of pairs of co-occurring entity types in each sentence in a document.
Byron et al. US 20170255694 A1 teaches a Method For Deducing Entity Relationships Across Corpora Using Cluster Based Dictionary Vocabulary Lexicon (Title).
Budzinski et al. US 5715468 A teaches storing a retrieving experience and knowledge with natural language.  There is also identification of adjectives (Abstract).
Albrecht et al. US 20140101542 A1 teaches identification of titles as well as extracting named entities from documents.  It also identifies named entities as being unique to a particular document (paragraph [0070]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 30, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152